Case: 17-30137       Document: 00514220414         Page: 1     Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 17-30137                                 FILED
                                   Summary Calendar                        November 1, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

VINCENT WEST,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50085-1


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Vincent West, federal prisoner # 09035-035, was convicted, pursuant to
a guilty plea in 2006, of possessing cocaine with intent to distribute, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and received a below-
Guidelines 151-month prison sentence; it was reduced in 2013 to 127 months’
imprisonment. He challenges the court’s denial of his 18 U.S.C. § 3582(c)(2)
motion, filed in 2015, seeking a reduction of his sentence based on Amendment


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30137     Document: 00514220414      Page: 2   Date Filed: 11/01/2017


                                  No. 17-30137

782 to the United States Sentencing Guidelines. In doing so, he claims: the
court made a clearly erroneous assessment of the facts when it concluded he
continued to pose a danger to the community; erred by not according more
weight to his good behavior while incarcerated; and abused its discretion by
denying his motion.
      The court’s denial of West’s § 3582(c)(2) motion is reviewed for abuse of
discretion, “its interpretation of the Guidelines de novo, and its findings of fact
for clear error”. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
In denying a § 3582(c)(2) sentence reduction, “[a] district court abuses its
discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence”.      Id. (internal quotation marks and citation
omitted). If the record shows the court analyzed the motion as a whole and
considered the 18 U.S.C. § 3553(a) sentencing factors, even implicitly, there is
no abuse of discretion. See id. at 718; United States v. Whitebird, 55 F.3d 1007,
1010 (5th Cir. 1995).     This is because § 3582(c)(2) reductions are never
mandatory, but rather within the court’s discretion “under limited
circumstances”. United States v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009).
      The record shows the court considered the motion as a whole and
considered the 18 U.S.C. § 3553(a) sentencing factors. The court had before it
the motion for reduction, the retroactivity report, and the parties’ assertions.
The factors West believes warranted a reduction were presented in the
probation officer’s report, and therefore considered by the court. Although the
court was not required to provide reasons for denying West’s motion, United
States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009), it explained the “motion
[was] denied due to the defendant’s underlying conduct in the instant offense
as well as his being a danger to the community”. West’s disagreement with




                                        2
    Case: 17-30137   Document: 00514220414    Page: 3     Date Filed: 11/01/2017


                               No. 17-30137

the court’s weighing of factors is insufficient to demonstrate the requisite
abuse of discretion. See Henderson, 636 F.3d at 718–19.
     AFFIRMED.




                                     3